Mr. Justice Moschzisker,
dissenting:
To my mind, the subject-matter of the act in question can be properly termed a “municipal affair.” This is made evident when we reflect that if the legislature had seen fit to empower the municipalities to regulate by ordinance the “maximum rate of fare to be charged for transportation of passengers by street railway companies” operating upon their respective highways, such an act would not be an unlawful delegation of legislative power, but simply an authorization to the local bodies to regulate that which the general assembly considered an affair appropriate for municipal control. That it can justifiably be so considered is apparent, for the regulation of the fares to be charged passengers in cars operated upon the streets of a community is a natural subject of municipal control as a matter peculiarly concerning the body *547of its people. Indeed, in Phila. v. Phila. R. T. Co., 228 Pa. 325, we have but recently treated the regulation of street railway fares as a subject which cities have been impliedly given the right to legislate upon under the Act of April 15, 1907, P. L. 80, which act we sustained in Brode v. Philadelphia, 230 Pa. 434; and such a grant could only be sustained as legislation affecting municipal affairs. The fact that in this instance, in dealing with the same subject-matter, the state deemed it wise to act directly, would not change the character of the legislation. It seems to me that the present statute is one regulating “municipal affairs,” and that it falls within the general classification Act of June 25, 1895, P. L. 275.
My thought is, that the general assembly had the right to legislate upon the subject-matter of the act; that they could reasonably treat it as a municipal affair; that they did so treat it; and that the statute is saved from the taint of local legislation by the act of 1895.
If, however, the act should not be accounted a general one applying to the municipal affairs of a class of cities, then, in view of the decision of this court in the recent case of Roumfort Co. v. Delaney, 230 Pa. 374,1 fail to perceive anything in the constitution to forbid it as special or local legislation. In its application to certain cases, such an act might prove unconstitutional as confiscatory, or as an undue interference with vested charter rights, but that point is not railed in the present records
I would affirm the judgment of the two courts that have already passed upon the question involved.
Mr. Justice Potter joins in this dissent.

Announcement